DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicant’s reply filed on July 15, 2022 is acknowledged.  Claims 1, 7, and 18-20 are amended.  Thus, Claims 1-20 are pending and are further examined on the merits in the U.S. non-provisional application.   

Claim Objection
The following claim is objected to because of the following informality:  
		“muffler plates” (Claim 10, line 1) should be ‘muffler plate [[
	Appropriate correction is required.

Specification
The amendments to the specification are acceptable (pp. 2 and 3 of Applicant’s reply filed on July 15, 2022).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0271306 (Kim et al.; published on September 18, 2014) (KIM).  
	In reference to Claim 1, KIM discloses
		A compressor (title, Abstract, Figs. 1-11) comprising: 
			a shell assembly (casing 110, ¶ 0034, line 3, Fig. 2) having a suction chamber (suction space S, ¶ 0032, line 3, location is labeled in Fig. 1) and a discharge chamber (discharge space D, ¶ 0032, lines 3 and 4, labeled in Fig. 2); 
			a muffler plate (discharge cover 102, ¶ 0032, line 6, Fig. 2) disposed within the shell assembly (12) and separating the suction chamber (suction space S) from the discharge chamber (discharge space D), the muffler plate (102) including a hub (portion of 102 crossed by the lead line of reference numeral 145 as labeled in Fig. 2) having a circumferentially extending inner portion (portion of 102 that to the right and left of the lead line of reference numeral 145 in Fig. 2), a circumferentially extending intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2), and a circumferentially extending outer portion (portion M of 102, Examiner’s ANNOTATED Fig. 2 of KIM), the circumferentially extending intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2) disposed radially between the circumferentially extending inner portion (portions of 102 adjacent to the lead line of 145 in Fig. 2) and the circumferentially extending outer portion (M), the circumferentially extending inner portion defining a discharge passage (the lead line of reference numeral 145 passes through the discharge passage, Fig. 2) extending therethrough and the circumferentially extending intermediate portion has a slot (Z, Examiner’s ANNOTATED Fig. 2 of KIM, Z is slotted within the inner portion of 102) formed in a surface thereof, the slot extending at least partially around the circumferentially extending intermediate portion (Fig. 2); and 
			a compression mechanism (formed from fixed scroll 140 and orbiting scroll 130, ¶ 0036, lines 1-7) disposed within the suction chamber (suction space S) and providing working fluid to the discharge chamber (discharge space D) via a discharge passage (R, Examiner’s ANNOTATED Fig. 2 of KIM) of muffler plate (102),				wherein the muffler plate (102, Fig. 2) includes a first side facing away from the compression mechanism formed from fixed scroll 140 and orbiting scroll 130, ¶ 0036, lines 1-7) and a second side facing toward the compression mechanism formed from fixed scroll 140 and orbiting scroll 130, ¶ 0036, lines 1-7), 
			wherein the first side includes a first sloped portion (at least the inner and outer surfaces 102 at the circumferentially extending intermediate portion have curved sloped portions, Fig. 2) connecting the circumferentially extending outer portion (M) with the circumferentially extending intermediate portion, 
			wherein the first side includes a second sloped portion connecting the circumferentially extending intermediate portion with the circumferentially extending inner portion (surfaces of the circumferentially extending inner portion have 90- and 180-degree sloped portions), and 
			wherein the slot (Z) is disposed radially between the first sloped portion and second sloped portion (Fig. 2; the slotted space of Z is between these two structures).
	
    PNG
    media_image1.png
    694
    551
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of KIM
	In reference to Claim 3, KIM further discloses that a thickness of the intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2) is greater than a thickness of the inner portion (the radial thickness at portion X).  
	In reference to Claim 4, KIM also discloses that the compressor further comprises a sealing member (the portion of 160 that engages 102) surrounding the discharge passage (the lead line of reference numeral 145 passes through the discharge passage of 102 in Fig. 2) and sealingly engaged with a wear ring (the downward extending structure of the circumferentially extending inner portion of 102 to which 160 is interlocked) of the muffler plate (102), the sealing member and the wear ring are sealingly engaged with each other at a location radially inwardly relative to the slot (the interlocking of these structures provides a seal, Fig. 2).  
	In reference to Claim 5, KIM further discloses that the compressor further comprises a sealing member (the portion of 160 that engages 102) surrounding the discharge passage (the lead line of reference numeral 145 passes through the discharge passage of 102 in Fig. 2) and sealingly engaged with a wear ring (the downward extending structure of the circumferentially extending inner portion of 102 to which 160 is interlocked is formed in circular ring) of the muffler plate (102), the sealing member and the wear ring are sealingly engaged with each other at a location between the discharge passage (the lead line of reference numeral 145 passes through the discharge passage of 102 in Fig. 2) and the slot (the portion denoted by the arrowhead of the reference line of character Z, see Fig. 2).  
	In reference to Claim 6, KIM further discloses that the hub includes a lip (portion of 102 of the circumferentially extending inner portion just above the arrowhead of X, Examiner’s ANNOTATED Fig. 2 of KIM) extending downwardly from the circumferentially extending inner portion and at least partially defining the discharge passage (the lead line of reference numeral 145 passes through the discharge passage of 102 in Fig. 2), and wherein the sealing member and the wear ring are sealingly engaged with each other at a location between the lip and the slot (locking engagement between these two structures is shown in Fig. 2).
 	In reference to Claim 7, KIM discloses
		A compressor (title, Abstract, Figs. 1-11) comprising: 
			a shell assembly (casing 110, ¶ 0034, line 3, Fig. 2) having a suction chamber (suction space S, ¶ 0032, line 3, location is labeled in Fig. 1) and a discharge chamber (discharge space D, ¶ 0032, lines 3 and 4, labeled in Fig. 2); 
			a muffler plate (discharge cover 102, ¶ 0032, line 6, Fig. 2) disposed within the shell assembly (110) and separating the suction chamber (suction space S) from the discharge chamber (discharge space D), the muffler plate (102) including a hub (portion of 102 crossed by the lead line of reference numeral 145 as labeled in Fig. 2) having a circumferentially extending intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2) and a circumferentially extending outer portion (portion M of 102, Examiner’s ANNOTATED Fig. 2 of KIM), the circumferentially extending outer portion (M) includes an arched section (N, Examiner’s ANNOTATED Fig. 2 of KIM; “something that has a curved shape like an arch”, definition 2b of arch (Entry 1 of 9) as defined on Merriam-Webster dictionary on the internet at https://www.merriam-webster.com/dictionary/arch) and a non-arched section (O, Examiner’s ANNOTATED Fig. 2 of KIM), the non-arched section (O) extending at least partially around the circumferentially extending intermediate portion (160); and 
			a compression mechanism (formed from fixed scroll 140 and orbiting scroll 130, ¶ 0036, lines 1-7) disposed within the suction chamber (suction space S) and providing working fluid to the discharge chamber (discharge space D) via a discharge passage (R, Examiner’s ANNOTATED Fig. 2 of KIM) of muffler plate (102), 
			wherein the arched section (N) extends axially away from the non-arched section (O) in an axial direction (at the position along 102 where the lead line of reference numeral 150 crosses O as shown in Fig. 2; at this position the arched section N extends in a direction away from and opposite to the compression mechanism in an axial direction located above the non-arched section O) that extends away from the compression mechanism (formed from fixed scroll 140 and orbiting scroll 130 which is below N).  
	In reference to Claim 10, KIM further discloses that the muffler plates (102, Fig. 2) includes a lobe (T, Examiner’s ANNOTATED Fig. 2 of KIM) extending from the circumferentially extending outer portion (M), and wherein the lobe (T) has opposing outer walls (in the cross section view of Fig. 2, lobe T has two walls…a left wall E opposing a right wall (at F, Examiner’s ANNOTATED Fig. 2 of KIM) and an upper wall (U, Examiner’s ANNOTATED Fig. 2 of KIM).  
	In reference to Claim 11, KIM also discloses that the arched section (N, Examiner’s ANNOTATED Fig. 2 of KIM) is positioned between the opposing outer walls (N is located radially between extended walls F and E).  
	In reference to Claim 12, KIM further discloses that the upper wall (U, Examiner’s ANNOTATED Fig. 2 of KIM) is flat (portions of U are planar/flat Examiner’s ANNOTATED Fig. 2 of KIM), and wherein the arched section (N) is positioned adjacent the flat upper wall (U).  
	In reference to Claim 13, KIM also discloses that a slot (Z, Examiner’s ANNOTATED Fig. 2 of KIM) is formed in a surface of the circumferentially extending intermediate portion (portion at the end of the lead line of reference numeral 160 as shown in Fig. 2), the slot (the portion of Z at the arrowhead of Z) extending at least partially around the circumferentially extending intermediate portion (portion at the end of the lead line of reference numeral 160 as shown in Fig. 2). 
	In reference to Claim 14, KIM further discloses that the arched section (N, Examiner’s ANNOTATED Fig. 2 of KIM) is positioned between the upper wall (U, Examiner’s ANNOTATED Fig. 2 of KIM) and a solid segment of the circumferentially extending intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2; a solid segment of the circumferentially extending intermediate portion can be a portion between lined edges of its outer peripheral surface) that extends an entire width of the circumferentially extending intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2) and an entire thickness of the circumferentially extending intermediate portion (the portion at the end of the lead line of reference numeral 160, Fig. 2).
 	In reference to Claim 15, KIM also discloses that the non-arched section (O) includes a planar upper surface (see Examiner’s ANNOTATED Fig. 2 of KIM).  
	In reference to Claim 16, KIM further discloses that the non-arched section (O) includes a flat upper surface that is located a distance below an apex (at point W, Examiner’s ANNOTATED Fig. 2 of KIM) of the arched section (N).  
	In reference to Claim 17, KIM also discloses that the discharge passage (R, Examiner’s ANNOTATED Fig. 2 of KIM) extends through a circumferentially extending inner portion (V, Examiner’s ANNOTATED Fig. 2 of KIM) of the hub, and wherein the circumferentially extending intermediate portion (160) is positioned between the circumferentially extending inner portion (V) and the circumferentially extending outer portion (M).  
		 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US7338265 (Grassbaugh et al.; issued on March 4, 2008).
	In reference to Claim 9, KIM teaches that the arched section (N, Examiner’s ANNOTATED Fig. 2 of KIM) has a thickness and the circumferentially extending intermediate portion (M) has a thickness.  KIM does not explicitly describe/teach that the thickness of the arched section is greater than the thickness of the circumferentially extending intermediate portion.  GRASSBAUGH teaches a scroll machine that includes a transversely extending portion (22, col. 3, line 53) that includes a thickness of the arched section (crossed by the lead line of reference numeral 98 in Fig. 3) is greater than a thickness of the circumferentially extending intermediate portion (the section crossed by the lead line of reference numeral 96 in Fig. 3; while not to scale the thickness of the arched section is relatively greater than a thickness of the circumferentially extending intermediate portion as shown in Fig. 3). 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an arched section having a greater thickness than a thickness of the circumferentially extending intermediate portion as taught by GRASSBAUGH and incorporate this thickness feature into KIM’s cover plate/muffler plate for at least the benefit of having an alternative arrangement for the transversely extending portion/cover plate/muffler plate that is still robustly constructed and that dutifully separates the discharge chamber from the suction chamber to ensure the scroll compressor effectively operates a floating seal assembly contained therein while also compressing a fluid (col. 1, lines 15-56 of GRASSBAUGH).   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0025094 (Ignatiev et al.; published on January 28, 2016) (IGNATIEV).
	In reference to Claim 18, IGNATIEV teaches
		A compressor (compressor 10, Abstract, line 1, Figs. 1-3) comprising: 
			a shell assembly (shell assembly 12, ¶ 0035, line 1, Fig. 1) having a suction chamber (area within compressor 10 located below muffler plate A as shown in Fig. 1) and a discharge chamber (area within compressor 10 above muffler plate A as shown in Fig. 1); 
			a muffler plate (A, Examiner’s ANNOTATED Fig. 1 of IGNATIEV) disposed within the shell assembly (12) and separating the suction chamber (area within compressor 10 located below muffler plate A as shown in Fig. 1) from the discharge chamber (area within compressor 10 located above muffler plate A as shown in Fig. 1), the muffler plate (A) including: 
				a hub including an intermediate portion (B, Examiner’s ANNOTATED Fig. 1 of IGNATIEV), an inner portion (C, Examiner’s ANNOTATED Fig. 1 of IGNATIEV), and an outer portion (D, Examiner’s ANNOTATED Fig. 2 of IGNATIEV), the intermediate portion (B) disposed radially between the inner portion (C) and the outer portion (D), the intermediate portion (B; while the Examiner understands the drawings are not to scale the thicknesses shown in Fig. 1 show the relative thicknesses of the various sections of A in compressor 10 in cross section view) having a thickness that is greater than a thickness of the inner portion (C, the thickness of B is greater than a thickness of the neck portion of C at the arrowhead of C), a first section of the outer portion (at location G, Examiner’s ANNOTATED Fig. 1 of IGNATIEV) having a thickness that is greater than the thickness of the intermediate portion (B), and a second section of the outer portion (at neck at the location of the arrowhead of H, Examiner’s ANNOTATED Fig. 1 of IGNATIEV) having a thickness that is less than the thickness of the intermediate portion (B); 
			a lobe (J, Examiner’s ANNOTATED Fig. 1 of IGNATIEV) extending from the outer portion (D) and including a planar wall (K, Examiner’s ANNOTATED Fig. 1 of IGNATIEV; the inner planar wall at arrowhead K is radially spaced apart from the inner wall of shell assembly 12) spaced apart from the shell assembly (12) and having a thickness that is in relation to the thickness of the first section of the outer portion (at location G); and 
			a compression mechanism (compression mechanism 14, ¶ 0036, line 1) disposed within the suction chamber (area within compressor 10 located below muffler plate A as shown in Fig. 1) and providing working fluid to the discharge chamber (area within compressor 10 located above muffler plate A as shown in Fig. 1) via a discharge passage (L, Examiner’s ANNOTATED Fig. 1 of IGNATIEV) extending through the inner portion of the hub (includes B and C and D).
While IGNATIEV teaches the limitations described above, IGNATIEV does not explicitly teach/show that the planer wall (at K) has a thickness that is equal to the thickness of the first section of the outer portion (at G).  IGNATIEV’s muffler plate (which illustrates the Assignee’s prior work in the scroll compressor art) teaches/shows many different thicknesses of the muffler plate across the span of the muffler plate as shown in Fig. 1.  The PHOSITA would understand that the planar wall can further be constructed to have a thickness that is optimized/provided to be equal to the thickness of the first section of the outer portion dependent on the requirements of the compressor/muffler plate and the compressor’s application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a thickness of the planer wall as taught by IGNATIEV and further provide its thickness dimension to be equal to a thickness of the first section of the outer portion of the muffler plate for at least the benefit of providing an alternate arrangement of the muffler plate that is still robustly constructed and effectively separates the suction chamber from the discharge chamber so that the compressor effectively operates to compress a fluid (¶ 0004 of IGNATIEV).    


    PNG
    media_image2.png
    566
    595
    media_image2.png
    Greyscale
 
Examiner’s ANNOTATED Fig. 1 of IGNATIEV 
Allowable Subject Matter
Claims 2, 8, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claims 2 and 8 each recite the limitation “wherein the slot (148, Figs. 2 and 5, Claim 2)/non-arched section (154, Claim 8, Fig. 4 of the specification) extends around the circumferentially extending intermediate portion (140, Fig. 2) between 250 and 320 degrees” which is also not reasonably found in the prior art and so is also considered to be allowable subject matter. 
			Dependent Claims 19 and 20 are considered to be allowable subject matter as the applied prior art of IGNATIEV as described above does not have an arched section at the first section of the outer portion (Claim 19; at location G, Examiner’s ANNOTATED Fig. 1 of IGNATIEV) and does not have a slot (148, Fig. 2 of the specification) defined in the intermediate portion (140; Claim 20, Fig. 2 of the specification) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Response to Arguments 
Applicant’s claim amendments and arguments filed in the reply filed on July 15, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, 
			(ii) the previous objection to the specification, and
 			(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicant asserts that the amended limitations of independent Claims 1, 7, and 18 as now claimed are not taught by GRASSBAUGH (pp. 11-13 of Applicant’s reply) have been fully considered and are persuasive.  Thus, the former rejections of independent Claims 1, 7, and 18 under 35 U.S.C. 102 and 35 U.S.C. 103 based on GRASSBAUGH have each been withdrawn. 
	Upon further consideration and search, however, amended independent Claims 1 and 7 read on the prior art evidence of KIM (US2014/0271306) and independent Claim 18 reads on the prior art evidence of IGNATIEV (US2016/0025094) and these newly applied rejections are each fully described and cited above.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday July 29, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746